Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 4, the claim recites detecting an inappropriate attachment of the state using at least one of four different determinations. It later recites that the blood pressure is not determined if at least one of the first relationship and the second relationship (which correspond to the third and fourth determinations) is satisfied. It is unclear what it means to “satisfy” the relationship. In particular, it is unclear whether it means that the relationship needs to meet some sort of criteria (e.g. value meets/exceeds a threshold), or whether it means that the relationship is simply used to detect an inappropriate attachment state, or even whether it means that it is both used to detect an inappropriate attachment state and found to be appropriate or inappropriate (and if so, which). 
Allowable Subject Matter
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach and/or fairly suggest, in combination with all other recited limitations, the detection of an inappropriate attachment state of the cuff using at least one of a local minimal value of the second-order differential values; a first variation of the second-order differential values including the local minimal value in a unit time; a first relationship between a local maximal value and the local minimal value of the second-order differential values; and a second relationship between the first variation and a second variation of the second-order differential values including the local maximal value in a unit time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        7/17/22